Appeal by defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered December 5, 1980, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence. Judgment modified, on the law, by (1) reducing the conviction of grand larceny in the third degree to one of petit larceny, (2) reducing the conviction of criminal possession of stolen property in the second degree to one of criminal possession of stolen property in the third degree, and (3) vacating the sentences imposed upon said convictions. As so modified, judgment affirmed. The facts have been considered and are determined to have been established. The People, with commendable candor, concede that they failed to prove that the market value of the property involved in the theft was in excess of $250. Therefore, the evidence presented did not establish the crimes of grand larceny in the third degree or criminal possession of stolen property in the second degree. However, the evidence did establish petit larceny and criminal possession of stolen property in the third degree. There is no need to remand for resentence since defendant has already served the maximum time for which he could be sentenced on these two convictions. (See People v Riddick, 69 AD2d 826; People v Bell, 55 AD2d 624.) Damiani, J.P., Titone, Lazer and Gibbons, JJ., concur.